


109 HR 5950 IH: To repeal certain tax subsidies enacted by the Energy

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5950
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Udall of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To repeal certain tax subsidies enacted by the Energy
		  Policy Act of 2005 for oil and gas, to allow a credit against income tax for
		  farm diesel expenses, and to allow a credit to farmers who produce biodiesel
		  and agri-biodiesel.
	
	
		1.Short titleThis Act may be cited as the Family
			 Farm Energy Relief Act of 2006.
		2.Repeal of tax
			 subsidies enacted by the Energy Policy Act of 2005 for oil and gas
			(a)RepealThe following provisions, and amendments
			 made by such provisions, of the Energy Policy Act of 2005 are hereby
			 repealed:
				(1)Section 1323 (relating to temporary
			 expensing for equipment used in refining of liquid fuels).
				(2)Section 1324
			 (relating to pass through to owners of deduction for capital costs incurred by
			 small refiner cooperatives in complying with Environmental Protection Agency
			 sulfur regulations).
				(3)Section 1325 (relating to natural gas
			 distribution lines treated as 15-year property).
				(4)Section 1326 (relating to natural gas
			 gathering lines treated as 7-year property).
				(5)Section 1328 (relating to determination of
			 small refiner exception to oil depletion deduction).
				(6)Section 1329 (relating to amortization of
			 geological and geophysical expenditures).
				(b)Administration
			 of Internal Revenue Code of 1986The Internal Revenue Code of
			 1986 shall be applied and administered as if the provisions, and amendments,
			 specified in subsection (a) had never been enacted.
			3.Farm diesel
			 purchases credit
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Farm diesel
				expenses credit
						(a)Allowance of
				creditIn the case of a qualified farmer, there shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to 10 percent of the farm diesel expenses paid or incurred by the
				qualified farmer during the taxable year.
						(b)Qualified
				farmerFor purposes of this section, with respect to a taxable
				year, the term qualified farmer means an individual—
							(1)who is actively
				engaged in farming,
							(2)whose contributions
				to a farming operation during the taxable year are at least commensurate with
				the individual’s claimed share of the profits or losses of the farming
				operation, and
							(3)whose gross income from farming for the
				taxable year is at least 75 percent of the individual’s total gross income from
				all sources for the taxable year.
							(c)Farm diesel
				expensesFor purposes of this
				section, the term farm diesel expenses means amounts paid or
				incurred for the purchase of diesel fuel that is described in section 4082(a)
				and is intended to be used for farming purposes.
						(d)TerminationThis
				section shall not apply with respect to farm diesel expenses paid or incurred
				in taxable years beginning after December 31,
				2009.
						.
			(b)Clerical
			 amendmentThe table of items
			 for subpart A of part IV of subchapter A of chapter 1 of such Code is amended
			 by inserting after the item relating to section 25D the following new
			 item:
				
					
						Sec. 25E. Farm diesel expenses
				credit.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to farm
			 diesel expenses paid or incurred in taxable years beginning after the date of
			 the enactment of this Act.
			4.Increase in small
			 agri-biodiesel producer credit for qualified farmers
			(a)In
			 generalParagraph (5) of section 40A(b) of the Internal Revenue
			 Code of 1986 (relating to small agri-biodiesel producer credit) is amended by
			 adding at the end the following new subparagraph:
				
					(D)Increase for
				qualified farmersIn the case of an eligible small agri-biodiesel
				producer who is a qualified farmer, subparagraph (A) shall be applied by
				substituting 20 cents for 10
				cents.
					.
			(b)Qualified
			 farmerSubsection (e) of section 40A of such Code (relating to
			 definitions and special rules for small agri-biodiesel producer credit) is
			 amended by adding at the end the following new paragraph:
				
					(7)Qualified
				farmerWith respect to a taxable year, the term qualified
				farmer means an individual—
						(A)who is actively
				engaged in farming,
						(B)whose
				contributions to a farming operation during the taxable year are at least
				commensurate with the individual’s claimed share of the profits or losses of
				the farming operation, and
						(C)whose gross income from farming for the
				taxable year is at least 75 percent of the individual’s total gross income from
				all sources for the taxable
				year.
						.
			(c)Effective
			 dateThe amendments by this section shall apply to qualified
			 agri-biodiesel production after December 31, 2006, in taxable years beginning
			 after such date.
			5.Allowance of
			 small biodiesel producer credit for qualified farmers
			(a)In
			 generalSection 40A of the Internal Revenue Code of 1986
			 (relating to biodiesel and renewable diesel used as fuel) is amended—
				(1)in subsection (a),
			 by striking the period at the end of paragraph (3) and inserting ,
			 plus and by adding at the end the following new paragraph:
					
						(4)in the case of an
				eligible small biodiesel producer, the small biodiesel producer
				credit.
						,
				(2)in subsection (b),
			 by adding at the end the following new paragraph:
					
						(6)Small biodiesel
				producer credit
							(A)In
				generalThe small biodiesel
				producer credit of any eligible small biodiesel producer for any taxable year
				is 10 cents for each gallon of qualified biodiesel production of such producer.
							(B)Qualified
				biodiesel productionFor purposes of this paragraph, the term
				“qualified biodiesel production” means any biodiesel which is produced by an
				eligible small biodiesel producer, and which during the taxable year—
								(i)is
				sold by such producer to another person—
									(I)for use by such
				other person in the production of a qualified biodiesel mixture in such other
				person’s trade or business (other than casual off-farm production),
									(II)for use by such
				other person as a fuel in a trade or business, or
									(III)who sells such
				biodiesel at retail to another person and places such biodiesel in the fuel
				tank of such other person, or
									(ii)is
				used or sold by such producer for any purpose described in clause (i).
								(C)LimitationThe
				qualified biodiesel production of any producer for any taxable year shall not
				exceed 15,000,000 gallons.
							,
				and
				(3)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively, and by
			 inserting after subsection (e) the following new subsection:
					
						(f)Definitions and
				special rules for small biodiesel producer creditFor purposes of this section—
							(1)Eligible small
				biodiesel producer
								(A)In
				generalThe term “eligible small biodiesel producer” means a
				qualified farmer who, at all times during the taxable year, has a productive
				capacity for biodiesel not in excess of 60,000,000 gallons.
								(B)Qualified
				farmerWith respect to a taxable year, the term qualified
				farmer means an individual—
									(i)who is actively
				engaged in farming,
									(ii)whose
				contributions to a farming operation during the taxable year are at least
				commensurate with the individual’s claimed share of the profits or losses of
				the farming operation, and
									(iii)whose gross income from farming for the
				taxable year is at least 75 percent of the individual’s total gross income from
				all sources for the taxable year.
									(2)Special
				rulesRules similar to the
				rules of paragraphs (2), (3), (4), (5), and (6) of subsection (e) shall apply
				to the small biodiesel producer
				credit.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply qualified
			 biodiesel production beginning after December 31, 2006, in taxable years
			 beginning after such date.
			
